      Case 1:19-cr-00010-JTN ECF No. 1 filed 01/09/19 PageID.1 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                       --------


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.

RICK LYNN SIMMONS,

                       Defendant.                            INDICTMENT
                                                   /


       The Grand Jury charges:

                        (Interstate Communication with Threat to Injure)

       On or about October 26, 2018, in Kent County, in the Southern Division of the Western

District of Michigan, and elsewhere,

                                    RICK LYNN SIMMONS

did knowingly and willfully transmit in interstate commerce a verbal communication over the

telephone containing a threat to injure the person of another. Specifically, defendant SIMMONS

placed a call while located in Kent County, Michigan on a cellular telephone to the Camden,

New Jersey office of U.S. Senator Cory Booker in the District of New Jersey and left a voicemail

that included the following threat with words to the effect of:

       I’m just doin’ my guns a blazin’ pal. I got a nine millimeter I’ll put in your
       fuckin’ face, you motherfucker. You wanna, you wanna challenge me? . . . You
       wanna you, fuckin’ nigger bitch. Said you wanna, you wanna get in my face?
       You wanna get in my face Cory? Cory, come on buddy. In my face buddy. I’ll
       put a nine millimeter in your fuckin’ face so fuckin’ fast that you won’t even do
       shit you motherfucker. . . . Come on, you bring it on buddy. Just me and my
       wife and we got guns a blazin’ you wanna come in here? You wanna fuckin’ fuck
      Case 1:19-cr-00010-JTN ECF No. 1 filed 01/09/19 PageID.2 Page 2 of 2


       with us? You wanna fuckin’ push my life around? How ‘bout I put a fuckin’
       nine millimeter in your fuckin’ face you cock fucker.



18 U.S.C. § 875(c)




                                                   A TRUE BILL



                                                   GRAND JURY FOREPERSON


ANDREW BYERLY BIRGE
United States Attorney


_______________________________
CLAY M. WEST
Assistant United States Attorney




                                               2
